Pettit, J.
The appellee sued the appellant, to recover for work and labor done and services rendered by her to and for the appellant’s intestate in his lifetime, alleging that she had served him for twenty years with an understanding and agreement that she was to be paid for her services, and, further, that if she outlived him, he agreed to leave her his property. Proper issues were formed; trial by jury; verdict for plaintiff (appellee). Motion for a new trial overruled, and judgment on the verdict. The only question in the case is on the evidence. We may admit that if this was an original question before us as it appears in the record, we should not have found as the jury did, or ruled as the court did on the motion for a new trial; yet there is evidence which tends to show the right of the plaintiff below to recover, and on which the jury were justified in finding as they did, and the court in ruling as it did in overruling the motion for a new trial.
We cannot disturb the verdict or judgment. The reasons for this rule have so often been stated that it is hardly necessary to restate them. But we will say again that the jury and court below saw the witnesses face to face, heard their evidence, may have known their characters for truth and veracity, saw and observed their willingness, readiness, or reluctance and hesitancy in answering questions, which we cannot see, know, of judge of, as the written evidence is presented in the transcript.
The judgment is affirmed, at the costs of the appellant.